COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTIONS



Case number: 01-08-00337-CR

Style: Donna Gayle Holcomb, Appellant v. The State of Texas, Appellee

Type of motions:     Motion for extension of time to file motion for rehearing and
                     Pro se motion to abate appeal or grant alternative relief and request to
                     order counsel to withdraw

Party filing motions: Appellant


       The motion for extension of time to file motion for rehearing is granted. The pro se
       motion to abate appeal or grant alternative relief is dismissed as moot. The pro se
       request to order counsel to withdraw is denied. See Carroll v. State, 176 S.W.3d 249,
       255–56 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d).




Judge’s signature:   /s/ Jane Bland
                     Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




Date: August 28, 2014.